 632DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Hamlet Steak House,Inc.andHotel,Motel,Club, Cafeteria,Restaurant Employees and Bar-tendersUnion,AFL-CIO,Local 450andJeanPierce.Cases 13-CA-10717 and 13-CA-10866June 16, 1972DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn February 8, 1972, Trial Examiner Bernard J.Seff issued the attached Decision in this proceeding.Thereafter,Respondent filed exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief and has decided to affirm the Trial Examiner'srulings, findings,' and conclusions and to adopt hisrecommended Order.'ORDERPursuant to Section10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adoptsas itsOrder the recommend-ed Order of the Trial Examiner and hereby ordersthatRespondent,The Hamlet SteakHouse, Inc.,Carol Stream,Illinois, its officers,agents, successors,and assigns, shall take the action set forth in the TrialExaminer's recommended Order.iIt is noted that Pierce's testimony,which is creditedby the TrialExaminer,reflects that the other two waitresses, Minans andVeslovitch,were present at the time Pierce confronted Chipain concerning thediscrepancybetween the amount ofthe tip thatthe girls received and theamount they thoughtthey wereentitled to, and thatChipain was thus fullyaware of the concerted nature of Pierce's activity.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBERNARD J.SEFF, Trial Examiner:Thismatter was heardatChicago,Illinois,on August 18, September 2, andNovember5,1971.1The original complaint in Case13-CA-10717 wasissued on July 29 based on a chargefiled on June 29;the complaint in Case 13-CA-10866 wasbased on a charge filed on September 8. The cases wereiAll dates are in 1971 unless otherwise indicated2The General Counsel's request was granted after Respondent failed tofile an opposition thereto with the Trial Examiner in response to an OrderTo Show Cause why the request should not be granted It appears that anopposition had been timely filed, but with the Regional Office of the Board,by inadvertence,and it was not brought to the attention of the TrialExaminer until considerably later. Upon consideration of this opposition,and in the light of all the circumstances, the Trial Examiner affirms theruling consolidating these matters.consolidatedby the TrialExaminer,upon the request ofthe General Counsel,dated October 6,to reopen the recordand consolidate cases.2The complaints allege Respondent(also referred to as the Company)dischargedDorothyStancil on May 25 in violation of Section 8(a)(1) and (3) ofthe Act; that employee Jean Pierce was discharged on May24 because of her concerted activities in violation ofSection 8(a)(1); it is also alleged thattheCompanyengaged in illegal interrogation of one employee. TheCompany's answers deny the commission of any unfairlabor practices. The Company contends that both Pierceand Stancil were discharged for cause.,Upon the entire record in the case, and upon myobservation of the demeanor of the witnesses,Imake thefollowing:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF RESPONDENTSRespondent is an Illinois corporation with offices and aplace of business located in Carol Stream,Illinois, a suburbof Chicago,where it operates a restaurant known as TheHamlet Steak House,Inc.During the past 12 months, itderived a gross income in excess of$500,000.During thelastcalendar year,itpurchased in Illinois goods andmaterialswith a gross value in excess of $5,000 whichoriginated outside the State of Illinois.Ifind that theCompany is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.If.THE LABOR ORGANIZATION INVOLVEDIt is admitted and I findthat the Unionis a labororganizationwithin themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The Facts Concerning the Dischargeof Jean PierceMrs.Jean Pierce wasemployed byRespondent as awaitressfrom May 20,1970, until she was discharged onMay 24,1971. So far as the record shows there was nocomplaint as to her work during thisperiod.Thecircumstances of her discharge were as follows:Hostess MaralynWright calledPierce at home on May17 and askedifshe would work a weddingparty onSaturday,May 22.Pierce asked how much she would earn.AccordingtoPierce'scredited testimony,Wright, aftercheckingher books,said that she would assign two othergirls to theparty andeach girl would get about $40 basedon the approximate amount of the bill? On the Thursdaybefore theparty,Pierce discussed the gratuity whichWright saideach would receive with waitresses Marilyn3The commerce facts set forth herein are contained in a stipulationsigned by the parties which was received in evidence and is contained in theexhibit file It is noted that this exhibit is not numbered I have personallymarked it as "TX Exhibit I "4Wright's testimony was to the effect that she advised Pierce she wouldreceive $40 contingent upon the number of guests who attended and thenumber of waitresses who worked.Based on my analysis of the witnessesand the record,Iam convinced this is an afterthought and do not credit it197 NLRB No. 86 THE HAMLET STEAK HOUSE633Minaris and Angie Veslovitch, both of whom later workedthe party with Pierce. Hostess Tina Pazolt, Chef Pedro, andRespondent's president, Spyros Chipain, also assisted atthe party.After the party, Pierce, Minaris, and Veslovitch wereeach paid $27. On the next regular working day, Monday,May 24, the three waitresses discussed the amount of thegratuity received.Minans estimated that each of the threewaitresses should have received $37. Pierce was told thatVeslovitch had spoken to Wright and Office ManagerBouzeos, who refused to let Veslovitch see the bill for theparty, but said Pedro, the cook, and Pazolt, the hostess,had each been given $15. The girls decided to speak toChipain about the gratuity. Pierce spoke to Chipain about11 a.m. that day. According to Pierce, whom I credit, thefollowing occurred (in pertinent part): "I told Mr. Chipainthat regarding the wedding party we had worked for himon Saturday that I felt he had cheated us. And he said,`Cheated? You don't know the meaning of the word....'And I tried to explain what I meant by cheating. And Isaid, `I have talked to the other waitresses here and they alltellme they have always received 15 per cent of the bill onany party that they have worked.' And he said, `Well, wehave never had a party this big....' He said, `You know,Pedro worked very hard and I worked very hard and so didTina on that party.' I said, `Yes, I agree, but they were onsalary.'He said, `Well, aren't you on salary?' And I said,`Yes, but it is incomparable.' " Pierce explained that shereceived a nominal amount of "a dollar an hour as far assalarygoes."She states that was the extent of theconversation.Chipain stated that in this conversation Pierce said tohim, "You cheated us," to which he responded that she wascalling him "a thief." According to Chipam, Pierce agreed,stating that she didn't receive enough money from theparty.Pierce denied that she referred to Chipain as a"thief,"asserting that she said only that Chipain had"cheated us," but agreeing that that could be taken "in thatsense in that to cheat means to default or to swindle." Tothe extent the two accounts are in conflict, I credit Pierce. Ido not believe that Pierce called Chipain "a thief," but thatthis was his reaction to her accusation that he had cheatedthe girls.After lunch that day, Chipain came to Pierce while shewas at work. Chipain told her that at one time he hadrespect for her, but not any longer. It was apparently atthat time that Chipain told Pierce that he wanted to see herlater that afternoon in his office. Pierce met with Chipainand Office Manager Bouzeos in the former's office about 3p.m. At that time, Chipain told Pierce that he felt theycould work together no longer, that Pierce should punchout, and Bouzeos could give her a check. Chipain testifiedthat he fired Pierce because she called him a thief and notbecause she complained about wages. It appears thatChipain made no effort to check the bill for the party toascertainwhether the waitresses had been properlycompensated.B.The Facts Concerning the Dischargeof DorothyStancil1.Stancil'swork recordStancil was employed from November 1968 until she wasdischarged on May 25, 1971. During this time, there wereapparently few or no complaints as to Stancil's perform-ance on the job. Chipain testified that she was "a goodemployee. She was doing a good job." Various employeewitnesses,Bouzeos, and Chipain stated, however, thatStancil had a propensity for engaging in arguments withthe other waitresses and the help. It appears that thesearguments stemmed from statements of Stancil critical ofthework and performance of the cooks, busboys, andwaitresses,while at work. Such activities apparently werenot uncommon among the help at Respondent's restaurantgenerally, but Respondent's witnesses assert that Stancilwas particularly difficult to get along with. Waitresses hadmade complaints to Chipain about the difficulties theywere having with Stancil for a period of about 2 years. Ineach case, Chipain sought to play down the complaint andpersuade the employee that she should get along withStancil.However, there is no indication that Chipain orothermanagement officials ever reprimanded Stancil oradvised her of these complaints. On a number of occasionsin the past, Chipain decided to discharge Stancil, but ineach case he changed his mind and did not do so.2.Stancil's union activitiesEdward Altman, the Union's business agent and organiz-er, testified credibly that about the middle of April Stancilspoke to him about working conditions at the restaurant.Stancil complained about the fact that the girls had tocome to work one-half hour before their shifts but receivedno pay for this extra time required of them. She said allwaitresses had had $4 taken out of their pay to compensateChipain for a silver coffee pot that had been stolen. Shedescribed other working conditions that needed correction.Altman gave her a batch of union application cards andasked her to sign up the employees. She said she would try.In fact, Stancil did not obtain any signed cards and did notreturn any cards to Altman.3.Altman'smeetingwith Chipain on May 25Altman and another union representative, Gus Vack,spoke to Chipam in his office on May 25 for about an hourbetween 8 and 9 p.m. According to Altman, on previousoccasions when he approached Chipain about signing acontract with the Union, Chipain had begged off withexcuses that business was not good or that he had hadchanges in his work force. Altman told Chipain that hecould no longer take delayinganswers becausethe Unionhad received a letter complaining about working condi-tions, stating that Chipain was unfair to the employees andmaking accusations that the Union was too slow inorganizing the employees. It also accused the Union ofhaving been bought off. At Chipain's request, Altman gavehim a copy of the letter, which was unsigned. Chipain saidhe did not agree with the matters set forth in the letter.When Altman demanded immediate recognition, Chipain 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDsaid he had to contact his partners. He would be out oftown until the following Wednesday and suggested thatAltman call him for an appointment at which time hewould give his answer. The following Wednesday, Altmancalled Chipain.When Chipain's secretary said he had notreturned,Altman left word that it was important forChipain to return the call and left his number. WhenChipain did not return the call, Altman called him onThursday. The secretary again said Chipain was not in.Altman again said a return call was important and left hisnumber. Not having heard from Chipain, Altman calledagain on Friday and this time he was told that "as soon asthey couldcontactChipain he would call Altman."Chipain never got in touch with Altman.Altman testified that on three occasions in the past hehad offered Chipain pledge cards of employees working forRespondentas proof of his majoritystatus.Altman agreedthat Stancil's name wasnot mentioned in his conversationwith Chipain in connection with the anonymous letter, orin any other way. At the hearing, she denied having writtenthe letter.4.Stancil's exit interview with ChipainAt or about 3 p.m. on May 25, Chipain toldBouzeos,Respondent's office manager, that he was going to fireStanciland Bouzeos should be available to prepareStancil's last paycheck. Bouzeos testified that she laughedbecause on at least four occasions in the past, Chipain hadtold her hewas goingto fire Stancil and he had not doneso. She did not take him any more seriously this time thanon the previousinstances.About 11 p.m. Chipain called Stancil to his office. Hetold her they would have to sever theirbusinessrelation-ship.He said itwas easierto replace her than six otherwaitresses.Stancil asked why she was being discharged.Chipain answered that there was a lot of animosity in therestaurant and he felt she was the troublemaker. He wenton that he was sorry this had to happen, and that he wouldgive her `good references. Chipain said she was the bestwaitress he ever had and only Chipain could do this; thathe hoped he was doing the right thing. Stancil said he wasmaking a mistake. Chipain replied, "Well it's one of thosethings."Stancilleft and Bouzeos did not see her nor hadshe (Bouzeos)made out her separation check. Stancil cameback the next day to pick up her money.Chipain testified that 2 or 3 days before Stancil wasfired,threewaitresses,Donna Power, Ida Weiss, andShirley Ozman, complained to him aboutStancil.Power,however, testified that the last time she had complained toChipain was about 2 months before Stancil was dis-charged. IdaWeiss,whose testimony was vague anduncertainabout time, said the last time she had com-plained to Chipain was "a couple of months ago." Ozmandid not testify.Chipain admitted he was angry and upset by the visit ofthe two men from the Union. Finally Chipain said thatcoupled with the complaints of the three waitresses, hisdecision to fire Stancil came to a head with the visit of theunion men, and he discharged her on May 25. Chipainexplained his vacillation in handling the problem of Stancilby saying that he was weak and she was a good employee.5.Stancil's interrogation by Chipain on June 15On June 15 Stancil received a phone call from Altmantelling her to report to the restaurant because Chipain hadagreed to put her back to work. Stancil arrived at therestaurant; Chipain,Wright, and Bouzeos were all presentduring the ensuing confrontation. Chipain charged Stancilwith indiscretions with a young Greek salad boy, and saidshe had criticized Wright's morals. Stancil responded that,when questioned on other occasions about Wright'sabsences from work, she had referred to Wright's reputa-tion,at a previous place of employment, for runningaround with men friends.Chipain accused Stancil of writing the unsigned letter tothe Union and of complaining to the department of health.She denied these charges. He called her "liar-liar."Chipain testified that he had learned from a source hecould not disclose that Stancil had written the letter to theUnion.Stancil asked Chipain if he would crucify her if shereturned to work. Chipain said, "If you were a man do youknow what I'd do to you?" Stancil replied he would breakher nose, knock out her teeth, or beat her up. Chipainreplied "you better believe it." Chipain asked if she stillwanted her job back after all this. Stancil said she did.Chipain said he would call her when he had an opening.The record shows that Respondent hired a waitress thelatterpart of May, and three waitresses in June. TheGeneral Counsel took a pretrial affidavit from Chipain onJuly 7 at which time he had signed a statement that "Noopenings have occurred since my last conversation withStancil."He explained the inconsistency by stating, "No,at the time I gave this affidavit, I wasn't aware I hadanother girl working for me. I don't do the hiring andfiring."Concluding Findings and AnalysisDischarge of Pierce,Case13-CA-10866The questions concerning Pierce are(1) was she engagedin concerted activities and, if so, (2) didher use of the word"cheat," in characterizing Chipain's payment to the threewaitresses of less than the amount they understood theywould receive,remove her from the protectionof the Act?Section 7of the Actdeclares that employees"shall havethe right . . .to engage in . . . concerted activities for thepurpose of collective bargaining or other mutual aid orprotection."Interference,restraint,or coercion in theexerciseof this rightisan unfair labor practice underSection 8(a)(1).When Pierce complained to Chipain about earnings, shewas clearly speaking on behalf of herself,Minaris, andVeslovitch,all of whom were similarly situated.The threegirlshad discussed the matter of the gratuity amongthemselves prior to and after the wedding party. Beingdissatisfied with the amount received,the three agreed thattheir complaint should be taken to Chipain.Though thereisno evidence that Pierce was formally designatedspokesman for the three,in fact,she did specifically makeher complaint on behalf of all three waitresses. In thecircumstances,it is found that her action in complaining THE HAMLET STEAK HOUSEabout the amount of the gratuity received by the waitresseswas concerted activity, on behalf of all three girls who weresimilarly situated, and was not confined to her personalgrievance. SeeN.L.R.B. v. Guernsey-Muskingum ElectricCooperative, Inc.,285 F.2d 8 (C.A. 6), where the court said:The mere fact that the men did not formally choose aspokesman or that they did not go together to see Mr.Scott does not negative concert of action. It is sufficientto constitute concert of action if from all the facts andcircumstances in the case a reasonable inference can bedrawn that the men involved considered that they hada grievance and decided, among themselves, that theywould take it up with management.Nor do I consider that Pierce's use of the word "cheat,"in the context of this case was so "defamatory oropprobrious," seeN.L.R.B. v. Ben Pekin Corp., 452F.2d205, (C.A. 7), as to remove Pierce from the protection ofthe Act. The statement was made in a private conferenceand was clearly relevant to Pierce's claim that the threegirls had been shortchanged and Chipain obviously wasaware of the circumstances which had the girls upset, asevidenced by his attempted explanation as to why the girlshad received less than promised. Nor can Pierce'scomplaint be considered ill-founded or malicious. Thoughthe language used was not drawing room nicety, it was inkeeping with the language used among the restaurantpersonnel, and not as abusive as that used by Chipainhimself. As the court stated inN.L.R.B. v. Thor Power ToolCo., 351 F.2d 584, 587 (C.A. 7):The employee's right to engage in concerted activitymay permit some leeway for impulsive behavior, whichmust be balanced against the employer's right tomaintain order and respect.In an analagous situation, inCrown Central PetroleumCorporation,177NLRB 322, in finding that employeeswere not removed from the protection of the Act becausethey accused their employer of lying during a grievancemeeting, the Board stated:The issue is not whether the statements by Harris andGilliam were justified by either the Trial Examiner'sstandards or ours, but rather whether these statementswere so opprobrious as to remove them from theotherwise protected nature of the grievance meeting.We find that they were not.On the facts in the instantcase it seemsclear thatPierce's remark furnished the excuse and not the reason forher termination. Under all the circumstances of the case, Ifind that Pierce was engaged in protected concertedactivities, that her conduct did not remove her from theprotection of the Act, and therefore that her discharge,because of such protected activity, violated Section8(a)(1)of the Act.Discharge of Stancil,Case 13-CA-10717Though the record does not establish that Stancil wasespecially active in behalf of the Union,or that she in factwrote the unsigned letter which caused the Union to seekimmediate recognition,the record is convincing thatChipain believed that she had written the letter,and wasthus the moving force behind the Union, and he dis-charged Stancil for that reason. Despite the fact that635Stancil had been the subject of complaints for 2 years,Chipain had always previously sought to minimize themand to soothe the feelings of the complainants. Chipain'sdefense that he fired Stancil on May 25 because some ofhis best waitresses came to him 2 or 3 days before this dateand said they would quit unless Stancil was discharged, isnot supported by the record. Respondent's witnessesPower,Weiss, and Melnick testified that the last time theyhad complained to Chipain about Stancil was a couple ofmonths before she was discharged. Even if Chipain is to bebelieved that the waitresses had complained to him furtherabout Stancil 2 or 3 days before her discharge, which I aminclined to doubt, it is clear that these complaints were notthe reason for Chipain's decision to terminate Stancil. Hetook no action when the complaints were made, did noteven advise or discuss them with Stancil, and wasadmittedly only triggered into action by the appearance ofthe union representatives and the letter which brought theUnion into the picture. The conclusion is inescapable thatbut for Stancil's suspected union activity he would nothave fired her. His asserted reason-i.e., the allegedcomplaints 2 or 3 days before-for that action is a pretext.It is well settled that while an employer can discharge anemployee for any reason, or no reason, if any part of thereason for the discharge is grounded on the employer'sconcern of the employee's union activity (actual orsuspected), such discharge is violative of Section 8(a)(1)and (3) of the Act. I therefore find that Respondent, bydischarging Stancil under the circumstances described, andupon the whole record, discouraged membership in andactivities on behalf of the Union in violation of Section8(a)(1) and (3) of the Act.The General Counsel alleged in the complaint that theinterrogation of Stancil on June 15 constituted evidence ofan independent violation of Section 8(a)(1). It is difficult tosee how this incident, which occurred almost 3 weeks aftershe was discharged, could have had an inhibitory effect onRespondent's employees. I therefore recommend that thisallegation in the complaint be dismissed.The evidence litigated at the hearing shows that at theJune 15 meeting between Stancil and Chipain at which herrequest to be reinstated was discussed, in rather harsh anduncomplimentary terms, Chipain finally agreed to reinstateStancil when he had an opening. The record shows thatRespondent thereafter hired some additional waitresseswithout recalling Stancil. Chipain does not deny that heagreed to recall Stancil when he had need for waitresses,nor did he give any explanation for his failure to recallStancil as promised. In the circumstances of this record asa whole, I find that the failure to reinstate Stancil had thesamemotivation as her original discharge, and thusadditionally violated 8(a)(1) and (3) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above,occurring in connection with the operationsdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputes 636DECISIONSOF NATIONALLABOR RELATIONS BOARDburdening and obstructing commerce and the free flow ofcommerce.CONCLUSIONS OF LAW1.Respondent, by discharging Jean Pierce for herconcerted activities, engaged in unfair labor practicesaffecting commerce within the meaning of Section 8(a)(1)and Section 2(6) and (7) of the Act.2.Respondent, by discharging Dorothy Stancil, whowas suspected of engaging in union activities, engaged inunfair labor practices within the meaning of Section 8(a)(3)and (1) and Section 2(6) and (7) of the Act.3.Respondent, by refusing to reinstate Dorothy Stancilon June 15, 1971, was additionally engaged in unfair laborpractices within the meaning of Section 8(a)(3) and (1) andSection 2(6) and (7) of the Act.4.Respondent has not independently violated Section8(a)(1) of the Act by interrogating Dorothy Stancil on June15, 1971.5.Respondent has not violated 8(a)(1) and (3) of theAct in. any respect other than those specifically found.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices violative of Section 8(a)(1) and (3) of theAct, I shall recommend that it cease and desist therefromand take certain affirmative action in order to effectuatethe policies of the Act.Having found that Respondent discriminatorily dis-charged Jean Pierce and Dorothy Stancil, I shall recom-mend that Respondent offer them immediate and fullreinstatement to their former jobs or, if their jobs no longerexist, to substantially equivalent positions, without preju-dice to their seniority or other rights and privileges, andmake them whole for any loss of earnings they may havesuffered by reason of the discrimination against them. Anybackpay found to be due shall be computed in accordancewith the formulas set forth in F.W.Woolworth Company,90 NLRB 289, andIsisPlumbing & Heating Co.,138NLRB 716.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 5ORDERRespondent,The Hamlet Steak House, Inc., its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Discouraging membership in Hotel, Motel, Club,Cafeteria,Restaurant Employees and Bartenders Union,AFL-CIO, Local 450,or any other labor organization, bydiscriminatorilydischarging any of its'employees orotherwise discriminating against them in any manner withregard to their hire and tenure of employment or any termor condition of employment.(b)Discharging employees for engaging in concertedactivities.(c)Discharging employees because they are suspected ofengaging in union activities.(d)Refusing to reinstate employees because they aresuspected of engaging in union activities.(e) In any like or related manner interfering with,restraining, or coercing its employees in the exercise oftheir rights to self-organization, to form, join, or assist theabove-named labor organization, or any other labororganization, to bargain collectively through representa-tives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or othermutual aid or protection as guaranteed by Section 7 of theAct, or to refrain from any or all activities.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a) Offer Jean Pierce and Dorothy Stancil immediate andfull reinstatement to their former positions or, if thesepositionsno longer exist, to substantially equivalentpositions,without prejudice to their seniority or otherrights or privileges.(b)Make Jean Pierce and Dorothy Stancil whole for anyloss of earnings suffered by reason of the discriminationagainst them in the manner set forth in the section aboveentitled "The Remedy."(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this Order.(d) Post at its Carol Stream, Illinois, restaurant, copies ofthe attached notice marked "Appendix.' 16 Copies of saidnotice, on forms provided by the Regional Director forRegion 13, after being duly signed by Respondent'sauthorized representative, shall be posted by it immediate-ly upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(e)Notify the Regional Director for Region 13, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.?5 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes6 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the NationalLaborRelations Board" shall read"Posted pursuantto a Judgment of the United States Court of Appeals enforcing an Order ofthe National Labor Relations Board."7 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed,this provision shall be modified to read-"Notify the Regional Director for Region 13, in writing, within 20 daysfrom the date of this Order, what steps the Respondent has taken to complyherewith." THE HAMLET STEAK HOUSE637APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which all parties had the opportunity topresent their evidence,it has been decided that we violatedthe law and we have been ordered to post this notice. Weintend to carry out the order of the Board and abide by thefollowing:WE WILL NOTdiscouragemembership in Hotel,Motel,Club,Cafeteria,Restaurant Employees andBartenders Union, AFL-CIO, Local 450, or any otherlabor organization, by discrimmatorily discharging anyof its employees or otherwise discriminate against themin any manner with regard to their hire and tenure ofemployment or any term or condition of employment.WE WILL NOTdischarge employees for engaging inconcerted activities.WE WILL NOT discharge employees because they aresuspected of engaging in union activities.WE WILL NOT refuse to reinstate employees becausethey are suspected of engaging in union activities.WE WILL NOT in any like or related manner interferewith you or attempt to restrain or coerce you in theexercise of the above rights.WE WILL offer Jean Pierce and Dorothy Stancil fullreinstatement to their former positions or, if thosepositions no longer exist,to substantially equivalentpositions,without prejudice to their seniority or otherrights and privileges,and pay them for the earningsthey lost as the result of our discrimination withinterest at 6 percent.THE HAMLET STEAKHOUSE, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby any othermaterial.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board'sOffice,EverettMcKinley Dirksen Building,Rm. 881, 219 S.Dearborn Street,Chicago, Illinois 60604,Telephone312-353-7572.